Citation Nr: 1742218	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-41 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right ankle strain, status post Haglund's resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty in the Navy from August 1980 to May 1987 and from May 1989 to May 1994.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This issue was previously remanded by the Board in May 2013, March 2016, and March 2017 for further development.  It has been returned to the Board for further review.


FINDINGS OF FACT

1. For the entire initial rating period on appeal, the right ankle disability was manifested by subjective complaints of pain with flare-ups; objective findings include limitation of motion and tenderness to palpation.  Ankylosis, abnormal weight bearing, and functional limitations have not been shown.

2.  A right ankle scar was not painful, unstable, and did not have a total area equal to or greater than 39 square centimeters (sq. cm.) (6 sq. in).  


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no more, for the right ankle strain, status post Haglund's resection have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5024, 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his right ankle disability is more severe than what is contemplated by the currently-assigned 10 percent rating.  The ankle disability has been rated under DC 5271 for limitation of motion of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling.  Marked limitation of motion of the ankle is rated as 20 percent disabling.  A 20 percent rating is the highest warranted for limitation of motion of the ankle.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71 , Plate II.

Words such as "slight," "moderate," and "marked " are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased rating.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 4.2, 4.6.

The evidence includes a May 2008 VA examination.  The examiner noted that the Veteran's ankles in dorsiflexion were limited to 15 degrees and plantar flexion was to 45 degrees without painful limitation.  He was pain free on the left.  There was some tenderness to palpation along the base of the incision at the back of the heel, which was approximately 4 cm in length.  There was a keloid and some
hypopigmentation and elevation above the level of the skin.  There was no abnormal weight bearing or functional limitations.  The examiner diagnosed the Veteran with a mild right ankle strain.

The evidence also includes a June 2013 VA examination report.  During the evaluation, the Veteran reported pain over the post ankle during flare-ups.  Range of motion testing showed plantar flexion limited to 30 degrees with no objective evidence of pain.  Dorsiflexion was limited to 5 degrees with no objective evidence of pain.  On repetitive use testing, there was no additional loss of function or range of motion.  Ankylosis of the ankle was also not noted.  

During July 2016 and April 2017 VA examinations, the Veteran reported increased pain during flare-ups.  Range of motion testing of the right ankle was from 0 to 10 degrees in dorsiflexion and from 0 to 30 degrees in plantar flexion.  The April 2017 VA examiner also noted that there was no pain on passive range of motion testing.  On repetitive use testing in both examinations, there was no additional loss of function or range of motion.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Ankylosis of the ankle was also not noted.  There was also no evidence of pain with weight nearing and no crepitus.  The Veteran's right ankle scar was also not painful, unstable, and did not have a total area equal to or greater than 39 square cm (6 square inches).  

Moreover, the July 2016 examiner indicated that pain was noted on examination and caused functional loss.  In this regard, the examiner stated that the Veteran had some pain and stiffness after sitting for 1 hour, which resolved after walking. 

Upon review of all the evidence of record, lay and medical, that the Veteran's right ankle symptoms more nearly approximated a "marked" left ankle disability.  Specifically, the June 2013, July 2016, and May 2017 VA examiners indicated that range of motion of the right ankle resulted in limited motion with dorsiflexion limited to 5 to 10 degrees (normal is 0 to 20 degrees).  In other words, the evidence shows that the right ankle dorsiflexion was to half or less than half of the normal range of motion for the ankle joint.  The limitation of motion in plantar flexion was also limited to 30 degrees (normal is 0 to 45 degrees).  Moreover, the July 2016 examiner indicated that pain was noted on examination and caused functional loss.  

For these reasons, the Veteran's disability more nearly approximates "marked" limitation of motion.  As such, a 20 percent rating is warranted for the right ankle disability for the entire initial rating period on appeal. 

A rating in excess of 20 percent is not warranted for the rating period on appeal.  A 20 percent rating is the highest rating available under DC 5271.  Further, there is neither lay report nor medical evidence of ankylosis of the ankle.  Thus, a higher rating is not available under DC 5270.

Regarding the Veteran's right ankle scar, although the May 2008 VA examiner noted that there was some tenderness to palpation along the base of the incision at the back of the heel, the weight of the evidence of record, including the June 2013, July 2016, and April 2017 VA examinations, does not indicated that the scar is painful, unstable, and did not have a total area equal to or greater than 39 sq. cm. (6 sq. in.).  See 38 C.F.R. § 4.118, DCs 7801,7804.  The Veteran has not reported any symptoms associated with his right ankle scar.  Accordingly, a compensable rating for the right ankle scar is not warranted.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

An initial rating of 20 percent, but no higher, for right ankle strain, status post Haglund's resection is granted subject to the laws and regulations governing the payment of benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


